FILED
                            NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ENRIQUE CEJA-AMEZCUA, aka                        No. 09-70280
Enrique Ceja; et al.,
                                                 Agency Nos. A097-867-716
             Petitioners,                                   A097-867-737

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Enrique Ceja-Amezcua and his wife Maria Del Carmen Vazquez, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals’ denial of their motion to reopen the underlying denial of their application

for cancellation of removal based on their failure to establish the requisite hardship

to their United States citizen children.

      Petitioners introduced new evidence of hardship consisting of evidence that

their son Enrique was recently diagnosed with depression and a skin condition.

We conclude that the BIA properly considered the new evidence offered by

petitioners, and acted within its broad discretion in determining that the evidence

did not establish extreme hardship, and was insufficient to warrant reopening. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2000) (the BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).

      PETITION FOR REVIEW DENIED.




                                            2                                      09-70280